Citation Nr: 0203912	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  97-11 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for tuberculosis.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right foot 
disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1996 by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  

A hearing was held at the RO before the undersigned Member of 
the Board in November 2001.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for tuberculosis in a decision of September 1993, and the 
veteran did not perfect an appeal. 

2.  The additional evidence presented since September 1993, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for tuberculosis.

3.  The RO denied the veteran's claim for service connection 
for a right foot disorder in a decision of September 1993, 
and the veteran did not perfect an appeal. 

4.  The additional evidence presented since September 1993 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a right foot disorder.

5.  The RO denied the veteran's claim for service connection 
for hearing loss in decisions of April 1984, August 1987, 
April 1988, June 1990, and September 1993, and the veteran 
did not perfect an appeal. 

6.  The additional evidence presented since the previous 
decisions is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for hearing loss.

7.  The RO denied the veteran's claim for service connection 
for a back disorder in decisions of December 1976, March 
1986, August 1987, April 1988, June 1990, and September 1993, 
and the veteran did not perfect an appeal. 

8.  The additional evidence presented since the previous 
decisions is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a back disorder.


CONCLUSIONS OF LAW

1.  The unappealed RO decision of September 1993 which denied 
service connection for tuberculosis is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).

2.  The additional evidence presented since September 1993 is 
not new and material, and the claim for service connection 
for tuberculosis has not been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).

3.  The unappealed RO decision of September 1993 which denied 
service connection for a right foot disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).

4.  The additional evidence presented since September 1993 is 
not new and material, and the claim for service connection 
for a right foot disorder has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).

5.  The unappealed RO decisions of April 1984, August 1987, 
April 1988, June 1990, and September 1993 which denied 
service connection for hearing loss are final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).

6.  The additional evidence presented since September 1993 is 
not new and material, and the claim for service connection 
for hearing loss has not been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).

7.  The unappealed RO decisions of December 1976, March 1986, 
August 1987, April 1988, June 1990, and September 1993 which 
denied service connection for a back disorder are final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).

8.  The additional evidence presented since September 1993, 
is not new and material, and the claim for service connection 
for a back disorder has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New And Material Evidence Has Been
 Presented To Reopen A Claim For Service
 Connection For Tuberculosis.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis or an organic neurological disorder, is manifest to 
a compensable degree within one year after separation from 
service, or tuberculosis is manifest within three years after 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The RO denied the veteran's claim for service connection for 
tuberculosis in a decision of September 1993.  The veteran 
was notified by letter of that decision and of his right to 
file an appeal, but he did not do so and the decision became 
final.  38 U.S.C.A. §§ 5108, 7105.

The evidence which was considered at the time of the initial 
decision included the veteran's service medical records which 
showed that he was seen on one occasion in October 1960 with 
complaints of an upper respiratory infection and coughing 
blood.  He had a temperature of 99.4.  The next day, on 
November 1, 1960, he reportedly had dyspnea.  On examination, 
the chest was clear.  His temperature was 97.4.  He was 
returned to duty.  

A service medical record dated in April 1964 shows that the 
veteran reported that he had been coughing up blood for 
approximately three and a half years.  He said that he had 
never been treated for it except with APCs and light duty.  
He reported that he had coughing spells in which he felt weak 
and shaky all over.  He said that he spit up blood that 
morning which was bright red in color.  There was no upper 
respiratory infection.  His history was negative except for a 
TB test of his mother.  A PPD test and chest X-ray were 
ordered.  A record dated later in April 1964 shows that the 
veteran said that he had no more blood in his sputum.  He 
still had a cough and some chest pain.  A PPD test [to detect 
the purified protein derivative of tuberculin] was negative.  
A chest X-ray was interpreted as suggestive of pneumonitis 
with patchy infiltration and calcified densities throughout 
the lung fields.  

A service medical record dated in May 1964 shows that the 
veteran reported that he passed out three times that weekend.  
He said that he had severe pain all across the middle of his 
chest.  His temperature was 98.  His chest was clear.  He was 
reassured.  A record dated later in May 1964 shows that his 
cough was now better and not productive.  He had no more 
falling out.  An X-ray showed continued resolution of right 
lower lobe haziness.   

The report of a medical examination conducted in August 1964 
for the purpose of the veteran's separation from active 
service shows that clinical evaluation of the lungs and chest 
was normal.  A chest X-ray was also interpreted as being 
normal.  

The previously considered evidence also included the report 
of a VA hospitalization dated in March 1975 which reflected 
that the veteran reported a complaint of chest pain.  
Physical examination failed to reveal anything definitive.  A 
chest X-ray and lung scan were both within normal limits.  No 
physical disorder was diagnosed.  

The report of a disability evaluation examination conducted 
by the VA in September 1986 did not contain any references to 
tuberculosis.  It was noted, however, that he had a strong 
cigarette smoking history with four packs per day for 30 
years.  He reportedly had discontinued smoking five years 
earlier.  On examination, the lungs were clear to 
auscultation and percussion.  

In a statement received by the RO in June 1987, the veteran 
reported that he was treated in service for coughing blood, 
chest pain and passing out, and that he was treated by the VA 
after service in March 1975 for chest pains.  

A note from Werner Leibold, M.D., dated in July 1988 shows 
that the veteran required his wife's assistance at home due 
to his respiratory difficulty, along with back and leg 
problems.  A medical record dated in August 1988 from Werner 
Leibold, M.D., shows that the veteran gave a history of 
having difficulty breathing since 1960, and gave a past 
history of a few weeks of hemoptysis while in the navy, and 
also a history of TB and bronchitis.  Following examination, 
the diagnoses included chronic obstructive pulmonary disease 
(COPD) due to obstructive and restrictive lung disease.  
There was no mention of tuberculosis.  Other handwritten 
medical records from Dr. Leibold dated in August through 
December 1988 do not contain any mention of TB.  A radiology 
report from the Umpqua Valley Community Hospital dated in 
August 1988 shows that a chest X-ray was interpreted as 
showing wide spread 3-4 mm nodular densities bilaterally, but 
no localized inflammatory infiltrates.  A record from Dr. 
Leibold dated in March 1989 shows that he gave the veteran a 
renewed prescription for an inhaler.  No specific diagnosis 
was given.  

In a letter dated in May 1989, the veteran wrote that his 
service medical records showed that medication was used to 
cure TB that lasted on and off for three and a half years.  
The report of a medical examination conducted by the VA in 
April 1990 shows that the veteran gave a history of coughing 
up blood for several years starting shortly after boot camp.  
He said that no definite diagnosis was made while he was in 
service.  He further stated that he was diagnosed as having 
tuberculosis by his local medical doctor approximately a year 
ago and was treated with shots, pills and other liquid for 
about a year.  He said that he had not had any hematemesis 
for several years.  On physical examination, his respiratory 
system was clear to auscultation and percussion.  The 
diagnoses did not include tuberculosis.  A chest X-ray was 
interpreted as showing no acute infiltrates.  Some 
fibronodular scarring was noted through both lung fields.  A 
pulmonary function test was conducted in connection with the 
examination.  The results showed mild restrictive defect.  
The diagnosis was COPD.  

In the decision of September 1993, the RO concluded that 
there was no basis for granting service connection for 
tuberculosis because the service medical records were 
negative for complaints of or treatment for tuberculosis.  
Further, there was no evidence of tuberculosis within three 
years after separation from service.  In addition, it was 
noted that no evidence had been submitted which showed that 
he currently had tuberculosis. 

The veteran requested that his claim be reopened, but that 
request was denied by the RO and the veteran perfected this 
appeal.  The veteran contends that the RO made a mistake by 
failing to reopen and grant his claim for service connection 
for tuberculosis.  He asserts that his tuberculosis was first 
manifest by the symptoms which were noted in service such as 
coughing up blood.  

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.  

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West,  155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Significantly, however, nothing in that law requires the VA 
to reopen a claim that has been disallowed except when new 
and material evidence has been secured and presented.  See 
38 U.S.C.A. § 5103(f).  

The additional evidence which has been presented since the 
September 1993, decision includes an authorization for 
release of medical records form dated in April 1998, in which 
the veteran reported that he had been tested for tuberculosis 
around 1965 or 1966 at a mobile van.  He said that it was 
reported to him that he had scarring on the lungs due to 
tuberculosis.  He said that he thought that this had been 
conducted by the State of Oregon.  Later, the veteran 
indicated that he had no idea who sponsored this or the 
address of the sponsor.  

The report of an examination conducted by the VA in June 1998 
(labeled as an arteries, veins and miscellaneous exam) shows 
that the veteran reported a history of coughing up blood when 
he was in the military, but did not get diagnosed as having 
tuberculosis until he had a chest X-ray at a booth in a 
shopping center around 1988.  He said that he was actually 
determined to have pulmonary tuberculosis and was given pills 
for a year.  Physical examination showed that the lungs were 
clear but with poor excursion.  The examiner noted that a 
pulmonary function test had been done earlier that day and 
indicated that the veteran did not seem to be cooperating and 
the results were consistent with malingering.  The pertinent 
diagnosis was chronic obstructive pulmonary disease of some 
degree in a patient with a heavy smoking history in the past, 
with pulmonary function test results which were not 
particularly helpful secondary to the fact that the veteran's 
participation in the examination could have involved some 
malingering as based on the respiratory therapist's 
observations and conversation with the veteran, and the 
results consistent with that, and also on both the flow 
volume loops and the parameters and changes with 
bronchodilators. 

The additional evidence also includes documents from the 
Social Security Administration pertaining to the veteran's 
claim for benefits from that organization, along with 
numerous post service treatment records which were contained 
in the Social Security Administration's file.  For example, a 
record from the Salem Pulmonary Associates dated in April 
1991 shows that the veteran was treated for nocturnal 
hypoxemia.  It was noted that he had a history of smoking 
four packs per day for thirty years.  He also reported having 
chronic bronchitis which was diagnosed in 1986, and 
hemoptysis in the service in 1961 through 1964.  It was 
further indicated that he had a history of a positive PPD in 
1987 with a negative work-up and no treatment.  Following 
examination, the diagnoses did not include tuberculosis.   

A record dated in December 1992 from David Rullman, M.D., 
shows that the veteran gave a history of a pulmonary problem 
which dated to 1988 at which time he was found to have 
tuberculosis on a skin test and sputum studies.  He reported 
that the skin test was strongly positive, but he was not sure 
what the sputum studies had shown.  He said that he was 
treated with pills for a year.  The examiner noted that it 
was curious that there had been no evaluation of the 
veteran's wife or his young daughter.  The veteran said that 
in retrospect he believed that he contracted tuberculosis 
while in the military service in Vietnam.  His basis for this 
was that during those four years he had hemoptysis on several 
occasions.  The examiner also noted that the veteran had a 
remarkable history of smoking.  Dr. Rullman further stated 
that it was of interest that "Dr. Marvel describes a 
different experience with tuberculosis, describes an x-ray 
that showed only questionable abnormalities, and, at least at 
that time, could only identify nocturnal hypoxemia."  
Following examination, the pertinent diagnosis was dyspnea on 
exertion.  The examiner stated that the basis for this was 
not clear from the patient or the record.  

A VA primary evaluation clinic record dated in December 1998 
shows that the veteran had a past history which included 
status post tuberculosis with treatment.  On physical 
examination, his lungs were clear.  

The Board has noted that the veteran testified as to his 
belief that his current respiratory problems are due to 
service.  He recounted coughing up blood during service, and 
expressed his opinion that this was the onset of 
tuberculosis. 

The Board finds that the additional evidence still does not 
include any competent medical evidence to show that 
tuberculosis was incurred in or aggravated by service.  The 
Board notes that the additional medical evidence is from many 
years after service.  There is no medical opinion that any 
respiratory disorder noted currently is related to the 
veteran's period of service many years earlier.  The Board 
further notes that no record shows that any current 
respiratory impairment is attributable to the tuberculosis 
which, according to the history contained in the medical 
records, was diagnosed around 1988.  With respect to the 
veteran's testimony, the Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Similarly, "lay 
assertions of medical causation . . . cannot serve as a 
predicate to reopen a claim under [38 U.S.C. § 5108]".  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993)."  Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994).  The Board also notes 
that the testimony given by the veteran essentially 
duplicates the contentions which he presented at the time of 
his original claim for service connection for tuberculosis, 
and therefore, cannot reopen a claim. See Floyd v. Brown, 9 
Vet. App. 88 (1996).  For the foregoing reasons, the Board 
finds that the additional evidence presented since September 
1993, is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for tuberculosis.  Accordingly, the decision of 
September 1993 which denied service connection for 
tuberculosis remains final.

II.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For A Right Foot 
Disorder.

The RO denied the veteran's claim for service connection for 
a right foot disorder in a decision of September 1993.  The 
veteran was notified by letter of that decision and of his 
right to file an appeal, but he did not do so and the 
decision became final.  38 U.S.C.A. §§ 5108, 7105.

The evidence which was considered at the time of the initial 
decision included the veteran's service medical records which 
showed that in June 1963 the veteran reported a complaint of 
pain and swelling in the right ankle.  He gave a history of 
being knocked down by a car two days earlier.  He said that 
he had trouble walking and could not stand on the job.  He 
was admitted to the ward as a sleeper, and his foot was 
elevated.  There was minimal swelling and a full range of 
painless motion.  There was no evidence of an acute sprain.  
He was given an Ace support and returned to duty.  He was 
instructed to do hydrotherapy for three days.  

The report of a medical examination conducted in August 1964 
for the purpose of the veteran's separation from active duty 
shows that clinical evaluation of the feet and lower 
extremities was normal.  

The previously considered evidence also included the report 
of an orthopedic examination conducted by the VA in September 
1986.  The report does not contain any references to a 
disorder of the right ankle or foot.  The report of a VA 
examination conducted in April 1990 shows that the veteran 
gave a history of injuring his right ankle in service when he 
was caught between a laundry cart and a bulkhead.  There was 
apparently no fracture and no X-rays were taken.  He also 
recounted being struck by a taxi while in Japan.  He said 
that he was seen in sick bay and X-rayed, but no fracture was 
found.  Following examination, the diagnoses on the VA exam 
did not include a right ankle disorder.  

In the decision of September 1993, the RO concluded that 
there was no basis for granting service connection for a 
right foot disorder because the service medical records were 
negative for complaints of or treatment for a right foot 
disorder other than a single entry which was negative for a 
fracture.  The RO also noted that the lower extremities were 
normal upon separation, and concluded that any ankle injury 
in service had been acute and transitory.  Further, there was 
no evidence of arthritis within one year after separation 
from service.  

The veteran contends that the RO made a mistake by failing to 
reopen and grant his claim for service connection for a right 
foot disorder.  He asserts that his current right foot 
disorder is attributable to the injuries in service.

The additional evidence which has been presented since the 
previous decision includes the report of an examination of 
the veteran's bones conducted by the VA in June 1998 which 
shows that the veteran gave a history of having a right ankle 
injury and stated that it sprained easily.  It was not 
specified when this injury occurred.  On examination, motion 
of the right ankle was normal.  Pain with movement was 
moderate on the right.  The right ankle had generalized 
tenderness, but no redness or swelling.  The pertinent 
diagnosis was right ankle has a history of injury and pain.  
Continuing pain and instability is diagnosed as chronic high 
nevitis and bothersome scarring, with some associated 
ligament laxity.  An X-ray of the right ankle was interpreted 
as showing no radiographic abnormality of the bones, joints 
or soft tissue.  

The additional evidence also includes private and VA medical 
records dated many years after the veteran's separation from 
service.  For example, a private medical treatment record 
from the Salem Clinic dated in July 1994 shows that the 
veteran's history included having been well until he was hit 
by a taxi in Japan in 1962.  He said that this resulted in an 
injury to his right foot and ankle.  Physical examination 
showed that the ankles had a full range of motion.  The only 
diagnosis did not pertain to the ankle.   

Finally, the additional evidence includes testimony given by 
the veteran during a hearing held in November 2001.  He 
stated that he injured his ankle in service when he was run 
over by a taxi.  He said that he was treated aboard a ship, 
and was told that he had hurt it.  They put hot towels and 
wintergreen on it, put him on light duty for three weeks, and 
gave him a bottle of medication.  He said that since service 
the ankle occasionally turned over to the side.  He also said 
that he wears out the right side of his shoes.  

The Board finds that the additional evidence still does not 
include any competent medical evidence to show that any 
current right foot disorder was incurred in or aggravated by 
service.  The fact that the veteran's own account of the 
etiology of his disability was recorded in his medical 
records is not sufficient to support the claim.  In LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995), the Court held that 
"evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence"...[and] a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional."  See also Dolan v. Brown, 9 Vet. App 358 
(1996); Butler v. Brown, 9 Vet. App. 167 (1996).  For the 
foregoing reasons, the Board finds that the additional 
evidence presented since September 1993, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right foot disorder.  Accordingly, the decision of September 
1993, which denied service connection for a right foot 
disorder remains final.

III.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For Hearing Loss.

The RO denied the veteran's claim for service connection for 
hearing loss in decisions of April 1984, August 1987, April 
1988, June 1990, and September 1993.  The veteran was 
notified by letter of the decisions and of his right to file 
an appeal, but he did not do so and the decisions became 
final.  38 U.S.C.A. §§ 5108, 7105.

The evidence which was considered at the time of the initial 
decisions included the veteran's service medical records 
which showed that in July 1961 the veteran reported that he 
was unable to hear from the right ear.  He gave a recent 
history of an extremely loud noise from a rifle.  His 
tympanic membrane appeared to be intact.  He was referred to 
a medical officer.  Another entry which is not dated shows 
that he reported being exposed to a rifle noise the day 
before and said that he had difficulty hearing out of the 
right ear.  Examination of the tympanic membrane was 
negative.  He was instructed to return as needed.  

There are no further references to hearing loss during his 
remaining three years in service.  The report of a medical 
examination conducted for the purpose of his separation from 
active service in August 1964 shows that clinical evaluation 
of his ears and drums was normal.  No perforation was noted.  
His hearing was 15/15 in both ears as tested using a 
whispered and spoken voice.  

The previously considered evidence also included several 
post-service records which did not contain any references to 
hearing loss.  

In the decision of April 1984, the RO concluded that there 
was no basis for granting service connection for hearing loss 
because the service medical records were negative for 
complaints of or treatment for hearing loss other than a 
single entry.  Further, the RO noted that there was no 
evidence of hearing loss on examination for separation from 
service.  

The RO subsequently confirmed the denial of the claim in 
decisions of August 1987, April 1988, June 1990, and 
September 1993.  The evidence which was of record during 
those decisions included the report of an audiology 
examination conducted by the VA in September 1986 which 
showed the presence of some hearing loss.  No opinion 
regarding the cause of the hearing loss was given.  

The previously considered evidence also included a statement 
dated in June 1987, in which the veteran reported treatment 
for hearing loss in service in 1960, 1961, and 1962, and 
after service beginning in February 1984.

The report of a VA audiology examination conducted in April 
1990 reflects findings of mild to moderate, mid to high 
sensorineural hearing loss.  Again, there was no mention of 
the cause of the hearing loss.  

The veteran requested that the RO reopen his claim in July 
1996, but the RO declined to do so.  The veteran contends 
that the RO made a mistake by failing to reopen and grant his 
claim for service connection for hearing loss.  He asserts 
that his current hearing loss is attributable to noise 
exposure in service

The additional evidence which has been presented since the 
previous decisions includes a private medical treatment 
record dated in April 1992 which reflects that the veteran 
was seen for a physical.  It was noted that he had hearing 
loss and had worn a hearing aid since 1987.  On examination, 
the tympanic membranes of his ears were normal.  A private 
treatment record dated in June 1993 shows that the veteran 
reported that a friend had somehow injected a narrow plastic 
tube into his right eardrum and he immediately had pain and 
bloody discharge.  The treating physician noted that the 
veteran did indeed have a punctured ear drum and a rather 
nasty scratch in his ear canal.  He was placed on an 
antibiotic.  

The additional evidence also includes the report of an ear 
disease examination conducted by the VA in June 1998.  The 
report shows that the veteran gave a history of having had 
hearing loss since being in the military in 1960.  He said 
that he was aboard a ship and under a large cannon which went 
off three times, rendering him unconscious and bleeding from 
both ears.  The drums both healed, but he was unable to hear 
very well for a month to six weeks following the episode.  He 
also reported that he had another perforation of the right 
tympanic membrane from a Q-tip.  It was stated that his 
hearing loss dated from that time.  It was also noted that he 
had some other noise exposure such as working after service 
on a road construction gang without hearing protection.  He 
also worked as a security officer and occasionally did some 
practice shooting.  He denied ingestion of ototoxic drugs, 
meningitis, ear infections or a family history of hearing 
loss.  He also reported marked bilateral tinnitus.  On 
examination, both tympanic membranes were slightly scarred.  
Pure tone audiometry testing showed substantial hearing loss.  
Following examination, the impression was "bilateral noise 
induced hearing loss, probably mostly due to the traumatic 
perforation of his eardrums due to naval artillery fire in a 
patient who wears bilateral air conduction hearing aids."  

Finally, the additional evidence which has been presented 
includes testimony given by the veteran during the hearing 
held in November 2001.  He states that he was exposed to loud 
noise from a ship's cannon during service, and that this 
resulted in blood running out of his ear.  He gave his 
opinion that his current hearing loss and ringing in his ears 
is related to that incident.  

Although the VA examination report included an opinion 
relating the veteran's hearing loss to service, that opinion 
was based on the unsubstantiated history of the veteran 
having sustained bilateral punctured ear drums in service.  
The service medical records specifically show that he did not 
sustain such injuries.  The only evidence of the presence of 
ear drum punctures is contained in the post service medical 
evidence.  Therefore, the VA opinion is an opinion based on 
an inaccurate history and has essentially no probative value.  
See Kightly v. Brown, 6 Vet. App. 200 (1994).  As such, it 
cannot be used to reopen a claim.

Thus, the additional evidence does not include any competent 
medical evidence to show that any current hearing loss was 
incurred in or aggravated by service.  Regarding the 
veteran's testimony, the Board notes that it is cumulative 
and redundant with respect to his previously considered 
contentions.  For the foregoing reasons, the Board finds that 
the additional evidence presented since September 1993 is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hearing loss.  Accordingly, the previous decisions which 
denied service connection for hearing loss remain final.

IV.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For A Back Disorder.

The RO denied the veteran's claim for service connection for 
a back disorder in a decision of December 1976.  The veteran 
was notified by letter of that decision and of his right to 
file an appeal, but he did not do so and the decision became 
final.  38 U.S.C.A. §§ 5108, 7105.   The RO subsequently 
confirmed the denial in decisions of March 1986, August 1987, 
April 1988, June 1990, and September 1993

The evidence which was considered at the time of the initial 
decision included the veteran's service medical records which 
showed that he was seen for complaints pertaining to his back 
on a few occasions.  A record dated in November 1960 shows 
that the veteran reported having a sore back for two days.  
He was prescribed aspirins and heat.  In May 1961, he 
reported having a back sprain/contusion after being struck by 
a box weighing approximately 50 pounds.  He was treated with 
heat for two days and aspirins.  A record dated in February 
1963 shows that the veteran reported having pain in his lower 
lumbar spine for one day.  He reportedly fell on the wood and 
metal arm rest on a chair.  The examiner guessed that it was 
just a contusion.

The report of a medical examination conducted for the purpose 
of his separation from active service in August 1964 shows 
that clinical evaluation of the spine was normal.  

The previously considered evidence also included a VA 
treatment record dated in July 1975 which shows that the 
veteran was treated for low back pain.  He gave a history of 
having injured it three years ago when he fell from steps.  
There was no mention of his period of service which had ended 
over ten years earlier.  A private medical treatment record 
dated in July 1976 shows that the veteran stated that he had 
a bad back, and he reported having an injury in 1963.  

In the decision of December 1976, the RO concluded that there 
was no basis for granting service connection for a back 
disorder because the service medical records showed that 
although the veteran was treated for a back strain during 
service, it was considered to be acute and healed without 
residuals.  The RO noted that a back condition was not found 
upon discharge examination.  

The RO subsequently confirmed the denial of service 
connection for a back disorder in decisions of March 1986, 
August 1987, April 1988, June 1990, and September 1993.  The 
evidence which was of record during those decisions included 
a private medical treatment record from William Streitz, 
M.D., dated in August 1985 which shows that the veteran was 
seen for a low back problem after slipping while shoveling.  
It was further noted that "He denies any significant back 
problem other than 20 years ago he had some discomfort and 
his brother, who was a chiropractor, manipulated his back.  
He has had no problems as an adult and no loss of time with 
his back."  

A VA treatment record dated in February 1986 shows that the 
veteran complained of having back pain since 1963.  The 
report of an orthopedic examination conducted by the VA in 
September 1986 shows that the veteran reported that he 
injured his back in service when he was hit by a laundry 
cart.  He also reported an on the job injury after service 
that aggravated the problem.  Following examination, the 
diagnosis was low back strain, chronic, severe.  

In a written statement submitted in June 1987, the veteran 
reported being treated in service for back problems, and said 
that he was treated after service beginning in 1975.  

The report of an examination conducted by the VA in April 
1990 shows that the veteran claimed to have had three 
injuries to his back during service.  First, he was hit by a 
laundry cart, second, a case of cigarettes was dropped on 
him, and third, he was struck by a taxi.  Following 
examination, the pertinent diagnosis was low back pain, DJD 
L5-S1.  

The veteran contends that the RO made a mistake by failing to 
reopen and grant his claim for service connection for a back 
disorder.  He asserts that his current back disorder is 
attributable to the injuries in service.  The additional 
evidence which has been presented since the most recent 
denial in September 1993 includes additional treatment 
records from many years after service in which the veteran 
reports his belief that his current back problems are related 
to service.  For example, a record dated in April 1992 shows 
that he had a low back injury in the military when a 50 pound 
box slid down a gangway and struck him in the back and 
knocked him down.  

The report of an examination of the veteran's bones conducted 
by the VA in June 1998 shows that the veteran gave a history 
of injuring his back in the military, and said that he was 
still having back pain one year later.  Following 
examination, it was noted that there was chronic thoracic and 
lumbar back pain which was mostly at the low back and the 
diagnosis was chronic muscular strain.  Lumbar roots were 
okay.  Degenerative status was per VA radiology.  

Finally, the additional evidence presented since September 
1993 includes testimony given by the veteran during a hearing 
held in November 2001.  He stated that his back was injured 
in service when a box was dropped on him.  He said that he 
was treated for his back during service.  He also said that 
he was treated after service in 1966 or 1967, but he did not 
recall the doctor's name and thought that he had died.  

The Board finds that the additional evidence does not include 
any competent medical evidence to show that any current back 
disorder was incurred in or aggravated by service.  The fact 
that the veteran has received additional treatment for a back 
disorder many years after service does not provide any 
additional support for his claim.  Also, his testimony is 
redundant and cumulative with respect to the contentions 
which he made at the time of his previous claims.  For the 
foregoing reasons, the Board finds that the additional 
evidence presented since September 1993 is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a back 
disorder.  Accordingly, the previous decisions which denied 
service connection for a back disorder remain final.


ORDER

1.  New and material evidence has not been presented to 
reopen a claim for service connection for tuberculosis.  The 
appeal is denied.

2.  New and material evidence has not been presented to 
reopen a claim for service connection for a right foot 
disorder.  The appeal is denied.

3.  New and material evidence has not been presented to 
reopen a claim for service connection for hearing loss.  The 
appeal is denied.

4.  New and material evidence has not been presented to 
reopen a claim for service connection for a back disorder.  
The appeal is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

